PER CURIAM:
Juan Francisco Sorto appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Sorto’s motion for appointment of counsel and affirm for the reasons stated by the district court. See United States v. Sorto, No. 1:96-er-00251JCC-2 (E.D.Va. May 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.